McMurray, Presiding Judge,
dissenting.
As my analysis differs from that of my colleagues in the majority, I respectfully dissent. If ever there were a case for a punctilious adherence to procedural requirements, this is that case. The majority overlooks a material event which was unknown to the trial court at the time it dismissed defendant William A. Ledee’s notice of appeal but which is a matter of record in this court: defendant’s attorney was the subject of an emergency suspension from the practice of law in this State by the Supreme Court of Georgia, for allegedly abandoning client matters; engaging in conduct involving deceit, fraud, dishonesty, wilful misrepresentation, and moral turpitude; and making false representations to a court. See In the Matter of Martin B. Findley, 263 Ga. 832 (441 SE2d 410). In light of this circumstance, the trial court would be authorized to conclude that the failure of defendant to answer requests for admissions, failure to pay costs timely, and failure to schedule a hearing on plaintiff’s motion were not wilful on the part of defendant but were due to the action or inaction of the attorney. See In the Matter of Martin B. Findley, 263 Ga. 832, supra. Accordingly, I cannot join in the insupportable assertion that it would serve no “useful purpose” to remand this case for a proper determination of plaintiff’s motion to dismiss the notice of appeal.
The trial court’s order shows on its face that the basis for the dismissal of defendant’s notice of appeal is not one of the grounds enumerated at OCGA § 5-6-48 (c). Defendant’s failure to schedule the hearing on the merits of plaintiff’s motion would “not automatically convert the delay into one which fits all of the conditions necessary to vest the trial court with the discretion to dismiss the appeal. The court must find all [applicable] conditions before an exercise of discretion is authorized.” Baker v. Southern R. Co., 260 Ga. 115, 116 *854(390 SE2d 576). Moreover, the order shows that the trial court did not exercise its discretion but rested its judgment on an erroneous apprehension of the applicable law. Compare Saylors v. Emory Univ., 187 Ga. App. 460, 461 (2) (370 SE2d 625). Accordingly, the “right for any reason” rule is unavailable to ratify the result. Childs v. Catlin, 134 Ga. App. 778, 782 (216 SE2d 360); Lowance v. Dempsey, 99 Ga. App. 592 (2) (109 SE2d 318). It is my view that, the judgment dismissing defendant’s notice of appeal for failure to schedule a hearing on the merits of plaintiff’s motion should be vacated, and the case should be remanded with direction that appropriate findings be made on the record as to the pertinent inquiry under OCGA § 5-6-48 (c). This is the procedure employed by the Supreme Court of Georgia in Scocca v. Wilt, 241 Ga. 334 (245 SE2d 295). I respectfully dissent from the judgment of affirmance based upon the inapplicable “right for any reason” rule or any characterization of this judgment as falling within the discretion of the trial court.
Decided December 5, 1994
Reconsideration denied December 20, 1994
William A. Ledee III, pro se.
McKinney & Salo, Jan McKinney, for appellee.